                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

ROBERT SWINT,

             Plaintiff,

v.                                           Case No.: 4:21cv206-MW/MAF

ALMA JEHOSEFAT MENA,
et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 7. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 7, is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s complaint, ECF

No. 1, and his amended complaint, ECF No. 6, are DISMISSED as frivolous.” The

Clerk shall close the file.

      SO ORDERED on July 14, 2021.

                                      s/Mark E. Walker
                                      Chief United States District Judge
